In re Ronald Phillips, applying for second motion to enforce this Court’s Orders dated March 15, 1996 and April 8, 1996; Parish of Orleans, Criminal District Court, Div. “A”, No. 284-858.
Granted. The district court is ordered to comply with this Court’s earlier orders, see State ex rel. Phillips v. Cain, 95-0585 (La. 4/8/96), 671 So.2d 330; State ex rel. Phillips v. Cain, 95-0585 (La. 3/15/95), 651 So.2d 255, within thirty days. The district court is further ordered to provide this Court with proof of compliance.
KNOLL, J., not on panel.